Citation Nr: 1044846	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for pulmonary vascular 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1951 to 
September 1955.

These matters were last before the Board of Veterans' Appeals 
(Board) in November 2008 on appeal from a January 2003 rating 
decision by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Veteran appealed the November 2008 Board decision regarding 
the claim for pulmonary vascular disease to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran and VA 
filed a Joint Motion for Remand with the Court.  In an August 
2009 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion for Remand 
(JMR).  Specifically, the JMR instructed the Board to address the 
Veteran's contention that he experienced pulmonary vascular 
disease secondary to Meniere's disease and/or asbestosis.

The Board observes that the November 2008 remand directives 
regarding the claim for Meniere's disease remain pending 
readjudication.  However, the 2008 remand also included 
directives in regard to the Veteran's claim for service 
connection for asbestosis.  During the pendency of his appeal, 
the Huntington, West Virginia RO issued a June 2010 rating 
decision granting service connection for asbestosis and assigning 
a non-compensable rating.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court noted in the August 2009 JMR that the Veteran had 
claimed entitlement to service connection for pulmonary vascular 
disease secondary to Meniere's Disease and/or secondary to his 
(now) service-connected asbestosis, but the November 2008 Board 
decision did not address those theories of entitlement.  As, per 
Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board must 
address all theories of entitlement explicitly raised by the 
claimant and the evidence of record, the Board finds that 
additional medical opinions are necessary.  There is no medical 
opinion of record as to whether or not the Veteran experiences 
pulmonary vascular disease on a basis secondary to asbestosis or 
Meniere 's disease.  

Further, although the Veteran was afforded a VA medical 
examination for Meniere's disease pursuant to the Board's 
November 2008 remand, the Board notes that two (2) conflicting VA 
opinions have since been added to the record.  Specifically, an 
October 2009 VA examiner/otolaryngologist opined that the Veteran 
did not have "Minihre's"(sic) disease and that his dizziness 
was, at least in part, the result of his service-connected 
migraine headache disability.  A separate October 2009 VA 
examiner/physician opined that the Veteran's dizziness was not 
associated with his migraine headache disability and was caused 
by Meniere's disease.  

As these conclusions are irreconcilable, the RO/AMC must return 
both reports to each respective examiner, and ask for clarifying 
opinions.  If the findings on an examination report are 
incomplete, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Further, pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must assist claimants with the evidentiary development 
of pending claims and, as part of this duty to assist, VA is 
responsible for gathering all pertinent records of VA treatment 
and all identified private treatment records.  The Veteran has 
informed VA that he continues to receive treatment from the West 
Palm VA medical center and he has submitted copies of records, 
referencing Meniere's disease, dated in 2010.  However, the last 
VA treatment notes of record are dated May 2007.  While this case 
is in remand status, the RO/AMC must gather all records of VA 
treatment dated after May 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his 
equilibrium problems (claimed as 
Meniere's disease) or pulmonary vascular 
disease that is not evidenced by the 
current record.  The RO/AMC must gather 
any outstanding VA treatment records - to 
specifically include records of treatment 
occurring after May 2007 - and provide 
the Veteran with authorization forms for 
the release of any identified outstanding 
private treatment records.  Any such 
records must be obtained and associated 
with the claims folder.  If any 
identified private records cannot be 
obtained, the Veteran must be so informed 
and provided an opportunity to submit any 
copies thereof in his possession.

2.  The RO/AMC must return both October 
2009 VA examination reports to each of 
the October 2009 VA examiners.  The 
examiners must review both examination 
reports and provide clarifying opinions 
that specifically address the other 
examiner's findings.  In so doing, the 
examiners must respond with a rationale 
explaining the difference in the opinions 
provided.  

a.  Although each examiner is 
obligated to review the claims 
folder, the examiners' attentions 
are specifically called to the 
following:

(1)	Service treatment 
records reflecting in-
service treatment for an 
ear infection;

(2)	An undated article 
submitted by the Veteran 
correlating ear infections 
to dizziness;

(3)	A July 1981 VA 
treatment note reflecting 
that the Veteran reported 
feeling dizzy and 
experiencing increased 
heart rate during 
headaches;

(4)	An August 1999 
transcranial Doppler study 
report stating that 
dizziness could be 
explained by migraines; 

(5)	A June 2001 statement 
from a private health care 
provider, J. Sisson, 
observing that dizziness 
began in service due to a 
tympanoplasty;

(6)	An August 2001 VA 
treatment note stating that 
the Veteran does not have 
Meniere's disease and a 
June 2001 VA treatment note 
indicating that there was 
likely a neurologic origin 
for his dizziness;

(7)	A September 2001 VA 
treatment note indicating 
that the Veteran's 
dizziness had cardiac, 
neurologic, and vestibular 
components; 

(8)	A February 2003 VA 
treatment note reflecting a 
diagnosis of 
neurocardiogenic syncope; 

(9)	A July 2003 VA 
treatment note and Holter 
monitor report showing that 
the Veteran's reported 
symptoms of dizziness did 
not correlate to presence 
of dysrhythmias; and

(10)	VA treatment records 
subsequent to October 2009 
reflecting on-going 
treatment for Meniere 's 
disease.

b.  If either examiner determines that 
the Veteran's dizziness cannot be 
diagnosed, or that the cause of 
dizziness cannot be determined, 
without resort to speculation, he 
or she must so state and explain 
why.  If either clarifying opinion 
is incomplete, it is incumbent upon 
the rating board to return the 
reports to the examiners as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  

3.  The RO/AMC will afford the Veteran 
examinations at an appropriate facility, 
to determine whether he has pulmonary 
vascular disease, which is related to his 
active duty service, to include any 
relationship to his service-connected 
asbestosis or to his claimed Meniere's 
Disease or to his service-connected 
migraine headache disability.  The 
following considerations will govern the 
examinations:

a.	The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b.	After reviewing the claims file, 
and examining the Veteran, the 
examiner must provide opinions as 
to whether the Veteran has current 
pulmonary vascular disease (or 
isolated, past pulmonary 
embolism(s)) as the result of his 
active duty service, as the result 
of his service-connected asbestosis 
or migraine disabilities, and/or as 
the result of his claimed Meniere's 
disease.   

c.	Although the examiner is obligated 
to review the claims folder, the 
examiner's attention is 
specifically called to the 
following:  

(1)	A May 2001 opinion 
from a private physician, 
Dr. Hamill, that the 
Veteran's first pulmonary 
embolism may have been 
caused by a post-surgical 
fall (and the Veteran's 
contention that he fell 
as the result of a dizzy 
episode - see October 
2001 treatment note);

(2)	A February 2002 VA 
treatment note reflecting 
that the Veteran reported 
experiencing three prior 
pulmonary embolisms; 

(3)	A June 2003 note 
reflecting that the 
Veteran experienced a 
pulmonary embolism after 
back surgery in 1997;

(4)	An August 2004 VA 
treatment note indicating 
that the Veteran did not 
have recurrent pulmonary 
embolisms, but one 
postoperative pulmonary 
embolism; 

(5)	A January 2006 
treatment note stating 
that the Veteran had not 
experienced a pulmonary 
embolism for a year and a 
half;

(6)	A June 2006 note 
stating that there was no 
evidence of current 
pulmonary embolism; 

(7)	A May 2007 note 
stating that the Veteran 
experienced pulmonary 
embolisms after a back 
surgery in 2000 and lung 
surgery in July 2006;

(8)	Any additional VA 
records, accumulated as 
the result of these 
remand directives 
(reflecting treatment for 
pulmonary vascular 
disease after May 2007) 
as well as the October 
2009 VA examination 
reports with the 
clarifying opinions 
ordered above and the 
April 2010 VA examination 
report as to asbestosis. 

d.	The examiner must provide a 
response, with a rationale, as to 
whether the Veteran has current 
pulmonary vascular disease 
secondary to his dizziness (claimed 
as Meniere's disease, but possibly 
related to migraines) or to 
asbestosis.  All clinical findings 
should be reported in detail.  If 
any examiner is unable to state an 
opinion without resorting to 
speculation, he or she must so 
indicate and explain why.

4.  After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective action.  
If the requested examination (regarding 
pulmonary vascular disease) was conducted 
by a non-physician, the resulting report 
must be reviewed and signed by a 
physician.

5.  Thereafter, the RO must consider all 
of the evidence of record and 
readjudicate the Veteran's claim for 
service connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.  It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



